               Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Civil Action No. ______________
                                                           :
v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                           :   SECTIONS 14(a) AND 20(a) OF THE
WILLIS TOWERS WATSON PUBLIC                                :   SECURITIES EXCHANGE ACT OF
LIMITED COMPANY, ANNA C.                                   :   1934
CATALANO, VICTOR F. GANZI, JOHN J.                         :
HALEY, WENDY E. LANE, BRENDAN R.                           :   JURY TRIAL DEMANDED
O’NEILL, JAYMIN B. PATEL, LINDA D.                         :
RABBITT, PAUL THOMAS, AND                                  :
WILHELM ZELLER,                                            :
                                                           :
                  Defendants.
--------------------------------------------------------

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against Willis Tower Watson Public Limited

Company, (“Willis Tower Watson or the “Company”) and the members Willis Tower Watson’s

board of directors (the “Board” or the “Individual Defendants” and collectively with the

Company, the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the proposed merger between

Willis Tower Watson and Aon plc and its affiliates (“Aon”).

         2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement and Registration
            Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 2 of 19



Statement on Form S-4 (the “Registration Statement”) to be filed on May 8, 2020 with the

United States Securities and Exchange Commission (“SEC”) and disseminated to Company

stockholders. The Registration Statement recommends that Company stockholders vote in favor

of a proposed transaction whereby Aon will acquire all of Willis Tower Watson’s outstanding

common stock, and Willis Tower Watson will become a wholly-owned subsidiary of Aon (the

“Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger

the companies entered into (the “Merger Agreement”), each Willis Tower Watson stockholder

will receive 1.08 Class A ordinary shares of Aon (the “Merger Consideration”). After the closing

of the Proposed Transaction, Aon shareholders will own approximately 62.3% of the combined

company and Willis Tower Watson will own approximately 37.7% of the combined company.

       3.      As discussed below, Defendants have asked Willis Tower Watson’s stockholders

to support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Registration Statement, in violation of Sections

14(a) and 20(a) of the Exchange Act.          Specifically, the Registration Statement contains

materially incomplete and misleading information concerning the analyses performed by the

Company’s financial advisor, Goldman Sachs & Co. LLC (“Goldman Sachs”) in support of its

fairness opinion.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Willis Tower Watson’s stockholders or, in




                                                 2
              Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 3 of 19



the event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because this District is where a substantial part of the

events or omissions giving rise to the claim occurred, including the negotiation of the Merger

Agreement.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Willis Tower Watson

stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Anna C. Catalano has served as a member of the Board

since January 4, 2016.

        11.     Individual Defendant Victor F. Ganzi has served as a member of the Board since

January 4, 2016 and has served as Non-Executive Chairman of the Company Board since

January 1, 2019.




                                                   3
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 4 of 19



       12.      Individual Defendant John J. Haley has served as a member of the Board since

January 4, 2016 and is also the Company’s Chief Executive Officer.

       13.      Individual Defendant Wendy E. Lane has served as a member of the Board since

January 4, 2016.

       14.      Individual Defendant Brendan R. O’Neill has served as a member of the Board

since January 4, 2016.

       15.      Individual Defendant Jaymin B. Patel has served as a member of the Board since

January 4, 2016.

       16.      Individual Defendant Linda D. Rabbitt has served as a member of the Board since

January 4, 2016.

       17.      Individual Defendant Paul Thomas has served as a member of the Board since

January 4, 2016.

       18.      Individual Defendant Wilhelm Zeller has served as a member of the Board since

January 4, 2016.

       19.      Defendant Willis Tower Watson is a public limited company incorporated in

Ireland and maintains its principal offices at 51 Lime Street, London, EC3M 7DQ. The address

in which notices and other communications regarding the Proposed Transaction is to be sent is

200 Liberty Street, New York, New York 10281. The Company’s stock trades on the NASDAQ

Stock Exchange under the symbol “WLTW.”

       20.      The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

       21.      The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”




                                                4
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 5 of 19



                              SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       22.     Willis Tower Watson, operates as an advisory, broking, and solutions company

worldwide. The Company’s Human Capital and Benefits segment offers actuarial support, plan

design, and administrative services for traditional pension and retirement savings plans; plan

management consulting, broking, and administration services for health and group benefit

programs; and benefits outsourcing services. It also provides advice, data, software, and products

to address clients’ total rewards and talent issues. Its Corporate Risk and Broking segment offers

risk advice, insurance brokerage, and consulting services in the areas of property and casualty,

financial lines, and transport. The Company’s Investment, Risk and Reinsurance segment offers

capital markets-based products to insurance and reinsurance companies; software and

technology, risk and capital management, products and pricing, financial and regulatory

reporting, financial and capital modeling, merger and acquisition, outsourcing, and business

management services; investment advice and solutions to pension funds and institutional

investors; wholesale insurance broking services to retail and wholesale brokers; and underwriting

and capital management, capital market, and advisory and brokerage services. Its Benefits

Delivery and Administration segment provides primary medical and ancillary benefit exchange,

and outsourcing services to active employees and retirees in the group and individual markets.

This segment delivers healthcare and reimbursement accounts, including health savings

accounts, health reimbursement arrangements, flexible spending accounts, and other consumer-

directed accounts. The Company was formerly known as Willis Group Holdings Public Limited

Company and changed its name to Willis Towers Watson Public Limited Company in January

2016. Willis Towers Watson Public Limited Company was founded in 1828 and is based in

London, the United Kingdom.


                                                5
               Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 6 of 19



       23.      On March 9, 2020, the Company and Aon jointly announced the Proposed

Transaction:

                LONDON, March 9, 2020 /PRNewswire/ -- Aon plc (NYSE:AON)
                and Willis Towers Watson (NASDAQ: WLTW) today announced
                a definitive agreement to combine in an all-stock transaction with
                an implied combined equity value of approximately $80 billion.4

                “The combination of Willis Towers Watson and Aon is a natural
                next step in our journey to better serve our clients in the areas of
                people, risk and capital,” said Willis Towers Watson CEO John
                Haley. “This transaction accelerates that journey by providing our
                combined teams the opportunity to drive innovation more quickly
                and deliver more value.”

                “This combination will create a more innovative platform capable
                of delivering better outcomes for all stakeholders, including
                clients, colleagues, partners and investors,” said Aon CEO Greg
                Case. “Our world-class expertise across risk, retirement and health
                will accelerate the creation of new solutions that more efficiently
                match capital with unmet client needs in high-growth areas like
                cyber, delegated investments, intellectual property, climate risk
                and health solutions.”

                Strategic Rationale

                   •   Combines two highly complementary businesses into a
                       technology-enabled global platform that is more
                       relevant and responsive to client needs. The transaction
                       unites firms that share a belief in the power of data-driven
                       insights to create new sources of client value.

                   •   Provides opportunity to expand and further accelerate
                       execution against the existing Aon United and Willis
                       Towers Watson growth strategies. The new firm will
                       have an established focus on client value and its combined
                       management teams have considerable experience with the
                       integration of large, complex transactions. The teams have
                       a shared appreciation for the importance of colleague
                       development, the effectiveness of a one-firm growth
                       strategy and the value of its application to the combined
                       enterprise.

                   •   Expected to drive year one earnings accretion to Aon
                       adjusted EPS with free cash flow accretion of more than


                                                 6
Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 7 of 19



        10% after full realization of $800 million of expected
        pre-tax synergies. The transaction is expected to generate
        more than $10 billion in shareholder value creation from
        the capitalized value of expected pre-tax synergies, based
        on the blended 2020 price to earnings ratio of Willis
        Towers Watson and Aon UK on 6 March 2020, net of $2.0
        billion in expected one-time transaction, retention and
        integration costs.

    •   Ongoing commitment to long-term financial goals of
        mid-single digit or greater organic revenue growth and
        double-digit free cash flow growth. The combined
        platform generated significant revenue of approximately
        $20 billion and free cash flow of $2.4 billion in 2019. The
        combined firm will be well-positioned to immediately
        deliver mid-single digit organic revenue growth or greater
        and, over the long term, double-digit free cash flow growth.

    •   Strong balance sheet and a commitment to a disciplined
        capital management approach based on Return on
        Invested Capital (ROIC). Strong cash flow ensures ability
        to invest disproportionately in highest return areas of
        growth and innovation for the benefit of clients. The
        combined firm is committed to maintaining Aon's current
        credit rating.

 Structure and Governance

 The combined company, to be named Aon, will be the premier,
 technology-enabled global professional services firm focused on
 the areas of risk, retirement and health.

 Aon will maintain operating headquarters in London, United
 Kingdom. John Haley will take on the role of Executive Chairman
 with a focus on growth and innovation strategy. The combined
 firm will be led by Greg Case and Aon Chief Financial Officer
 Christa Davies, along with a highly experienced and proven
 leadership team that reflects the complementary strengths and
 capabilities of both organizations. The Board of Directors will
 comprise proportional members from Aon and Willis Towers
 Watson's current directors.

 Transaction Details

 Under the terms of the agreement unanimously approved by the
 Boards of Directors of both companies, each Willis Towers


                                 7
Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 8 of 19



 Watson shareholder will receive 1.08 Aon ordinary shares for each
 Willis Towers Watson ordinary share, and Aon shareholders will
 continue to own the same number of ordinary shares in the
 combined company as they do immediately prior to the closing.
 Upon completion of the combination, existing Aon shareholders
 will own approximately 63% and existing Willis Towers Watson
 shareholders will own approximately 37% of the combined
 company on a fully diluted basis.

 Aon anticipates that the transaction will provide annual pre-tax
 synergies and other cost reductions of $800 million by the third
 full year of combination, thereby allowing the firm to continue
 significant investment in innovation and growth. Potential revenue
 synergies due to complementary capabilities are expected but not
 included in the synergy estimates. The principal sources of
 potential synergies and other cost reductions are as follows:

    •   Approximately 73% from the consolidation of business and
        central support functions, including leveraging the
        capabilities of the Aon Business Services operational
        platform across the combined group; and

    •   Approximately 27% from the consolidation of
        infrastructure related to technology, real estate and third-
        party contracts

 The transaction is expected to be accretive to Aon adjusted EPS in
 the first full year of the combination with peak adjusted EPS
 accretion in the high teens after full realization of $800 million of
 pre-tax synergies. Willis Towers Watson and Aon anticipate
 savings of $267 million in the first full year of the combination,
 reaching $600 million in the second full year, with the full $800
 million achieved in the third full year. Free cash flow accretion is
 expected to breakeven in the second full year of the combination
 with free cash flow accretion of more than 10% after full
 realization of synergies. The transaction is expected to generate
 over $10 billion of shareholder value creation from the capitalized
 value of the expected pre-tax synergies, based on the blended 2020
 price to earnings ratio of Willis Towers Watson and Aon UK on 6
 March 2020, net of $2.0 billion in one-time transaction, retention
 and integration costs.

 The combined firm is committed to maintaining long-term
 financial goals of mid-single digit or greater organic revenue
 growth and double-digit free cash flow growth; and is expected to
 maintain Aon's current credit rating.


                                  8
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 9 of 19




              It is intended that the combination will be implemented by means
              of a court-sanctioned scheme of arrangement of Willis Towers
              Watson and Willis Towers Watson Shareholders under Chapter 1,
              Part 9 of the Irish Companies Act of 2014.

              It is expected that the Reorganization of the Aon Group described
              in the Reorganization Proxy Statement will be completed prior to
              the completion of the combination, such that prior to completion of
              the combination, Aon Ireland will be the publicly traded parent
              company of the Aon Group. The Reorganization remains
              conditional on, among other things, the sanction of the UK scheme
              of arrangement forming part of the Reorganization by the UK
              Court, as more particularly described in the Reorganization Proxy
              Statement. Upon completion of the Reorganization, it is expected
              that the Aon Ireland Directors will be the same as the current Aon
              UK Directors.

              The transaction is subject to the approval of the shareholders of
              both Aon Ireland and Willis Towers Watson, as well as other
              customary closing conditions, including required regulatory
              approvals. The parties expect the transaction to close in the first
              half of 2021, subject to satisfaction of these conditions.

              Advisors

              Aon's financial advisor in respect of the Proposed Combination is
              Credit Suisse Securities (USA) LLC and its legal advisors are
              Latham & Watkins, LLP, Freshfields Bruckhaus Deringer LLP and
              Arthur Cox.

              Willis Towers Watson's financial advisor in respect of the
              Proposed Combination is Goldman Sachs & Co. LLC and its legal
              advisors are Weil, Gotshal & Manges LLP, Skadden, Arps, Slate,
              Meagher & Flom LLP and Matheson.

                                             ***

       24.    The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Willis Tower Watson’s stockholders are provided with the material information

that has been omitted from the Registration Statement, so that they can meaningfully assess




                                              9
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 10 of 19



whether or not the Proposed Transaction is in their best interests prior to the forthcoming

stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       25.     On May 8, 2020, Willis Tower Watson and Aon jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction.             The Registration

Statement was furnished to the Company’s stockholders and solicits the stockholders to vote in

favor of the Proposed Transaction. The Individual Defendants were obligated to carefully

review the Registration Statement before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions.     However, the Registration Statement misrepresents and/or omits material

information that is necessary for the Company’s stockholders to make an informed decision

concerning whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a)

and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       26.     The Registration Statement fails to provide material information concerning

Willis Towers Watson’s and Aon’s financial projections. The Registration Statement discloses

management-prepared financial projections which are materially misleading. The Registration

Statement indicates that in connection with the rendering of its fairness opinion, that the Willis

Towers Watson management prepared certain non-public financial forecasts (the “Projections”)

and provided them to the Board and the Company’s financial advisor with forming a view about

the stand-alone valuation of Aon and the Company. Accordingly, the Registration Statement

should have, but fails to provide, certain information in the projections that management from

each company provided to the financial advisors. Courts have uniformly stated that “projections

… are probably among the most highly-prized disclosures by investors. Investors can come up


                                               10
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 11 of 19



with their own estimates of discount rates or [] market multiples. What they cannot hope to do is

replicate management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc.

S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       27.     For the Willis Towers Watson Standalone Projections prepared by Company

management for fiscal years 2020 through 2024, the Registration Statement provides values for

non-GAAP (Generally Accepted Accounting Principles) financial metrics (i) Adjusted EBITDA

(ii) Adjusted Net Income; (iii) Unlevered Free Cash Flow; (iv) Levered Free Cash Flow; and (iv)

Adjusted Earnings Per Share; but fails to disclose: (i) the line items used to calculate the non-

GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to their most comparable

GAAP measures, in direct violation of Regulation G.

       28.     For the Aon Standalone Projections prepared by Aon management and provided

to Company management for fiscal years 2020 through 2025, the Registration Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics (i)

Adjusted EBITDA; and (ii) Unlevered Free Cash Flow; but fails to disclose: (i) the line items

used to calculate the non-GAAP measures, or (ii) a reconciliation of these non-GAAP metrics to

their most comparable GAAP measures, in direct violation of Regulation G.

       29.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed




                                               11
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 12 of 19



or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       30.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is
               calculated. Accordingly, a clear description of how this measure is
               calculated, as well as the necessary reconciliation, should
               accompany the measure where it is used. Companies should also
               avoid inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or
               other non-discretionary expenditures that are not deducted from the
               measure.

       31.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measures to the

most comparable GAAP measures to make the non-GAAP metrics included in the Registration

Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       32.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis for the Company Standalone basis, the Registration Statement fails to disclose: (i)

Goldman Sachs’ basis for applying price to next-twelve-months estimated cash earnings per

share multiples of 15.5x to 17.5x to estimates of NTM earnings per share for each of the fiscal

years 2020 to 2022; and (ii) the inputs underlying the illustrative discount rate of 5.7%.

       33.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis for the combined company, the Registration Statement fails to disclose: (i) Goldman

Sachs’ basis for applying price to next-twelve-months estimated cash earnings per share



                                                 12
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 13 of 19



multiples of 16.4x to 20.3x to estimates of NTM earnings per share for each of the fiscal years

2020 to 2022; and (ii) the inputs underlying the illustrative discount rate of 5.7%.

       34.     With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis for

Willis Tower Watson, the Registration Statement fails to disclose: (i) the terminal values of

Willis Tower Watson; (ii) the inputs and assumptions underlying the use of the discount rate

range of 5.5% to 6.5%; (iii) the basis of applying the enterprise value multiple range of 11.0x to

13.0x; (iv) the Company’s target capital structure weightings; (v) the cost of long-term debt; (vi)

after-tax yield on permanent excess cash; (vii) future applicable marginal cash tax rate; (viii) the

certain financial metrics for the U.S. financial markets generally that were considered; (ix) the

Company’s Net Debt as of December 31, 2019; and (x) the number of fully diluted outstanding

shares of the Company.

       35.     With respect to Goldman Sachs’s Illustrative Discounted Cash Flow Analysis for

Aon, the Registration Statement fails to disclose: (i) the terminal values of Aon; (ii) the inputs

and assumptions underlying the use of the discount rate range of 5.5% to 6.5%; (iii) the basis of

applying the enterprise value multiple range of 15.5x to 17.0x; (iv) Aon’s target capital structure

weightings; (v) the cost of long-term debt; (vi) after-tax yield on permanent excess cash; (vii)

future applicable marginal cash tax rate; (viii) the certain financial metrics for the U.S. financial

markets generally that were considered; (ix) Aon’s Net Debt as of December 31, 2019; and (x)

the number of fully diluted outstanding shares of Aon.

       36.     With respect to Goldman Sachs’s Pro Forma Discounted Cash Flow Analysis and

Illustrative Present Value of Aon Shares to be Received by WTW Shareholders in the Business

Combination Agreement, the Registration Statement fails to disclose: (i) the terminal values of

Aon pro forma; (ii) the inputs and assumptions underlying the use of the discount rate range of




                                                 13
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 14 of 19



5.5% to 6.5%; (iii) the basis of applying the enterprise value multiple range of 13.6x to 15.3x;

(iv) the Company’s target capital structure weightings; (v) the Company’s and Aon’s Net Debt as

of December 31, 2019; and (vi) the number of fully diluted outstanding shares of pro forma Aon.

       37.     With respect to Goldman Sachs’ Premia Analysis, the Registration Statement fails

to disclose (i) the acquisition transactions observed by Goldman Sachs in the analysis; and (ii)

the premia paid in such transactions.

       38.     With respect to Goldman Sachs’ Illustrative Contribution Analysis, the

Registration Statement fails to disclose the individual inputs and assumptions for enterprise

value, implied equity value from the mid-points of the Discounted Cash Flow Analysis, market

capitalization and number of employees for Willis Towers Watson, Aon, and the combined

entity resulting from the transaction based on the projections.

       39.     With respect to Goldman Sachs’ Selected Transactions Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the transactions

observed by Goldman Sachs.

       40.     With respect to Goldman Sachs’ Selected Companies Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the companies

observed by Goldman Sachs.

       41.     In sum, the omission of the above-referenced information renders statements in

the Registration Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the special

stockholder meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a

fully-informed decision regarding whether to vote in favor of the Proposed Transaction, and she

is thus threatened with irreparable harm, warranting the injunctive relief sought herein.




                                                14
                Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 15 of 19



                                       CLAIMS FOR RELIEF

                                               COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          42.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          44.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.            Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial analyses that were prepared by financial advisors and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          45.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Registration Statement, but nonetheless failed to obtain and




                                                   15
                 Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 16 of 19



disclose such information to stockholders although they could have done so without

extraordinary effort.

           46.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.        The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.       Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation

and review of strategic alternatives.

           47.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                                COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           48.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           49.     The Individual Defendants acted as controlling persons of Willis Tower Watson

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

positions as directors of Willis Tower Watson, and participation in and/or awareness of the



                                                    16
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 17 of 19



Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Registration Statement filed with the SEC, they had the power to influence and

control and did influence and control, directly or indirectly, the decision making of Willis Tower

Watson, including the content and dissemination of the various statements that Plaintiff contends

are materially incomplete and misleading.

       50.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       51.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Willis Tower Watson, and, therefore, is presumed to

have had the power to control or influence the particular transactions giving rise to the Exchange

Act violations alleged herein, and exercised the same. The omitted information identified above

was reviewed by the Board prior to voting on the Proposed Transaction. The Registration

Statement at issue contains the unanimous recommendation of the Board to approve the

Proposed Transaction. The Individual Defendants were thus directly involved in the making of

the Registration Statement.

       52.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.




                                                 17
             Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 18 of 19



       53.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       54.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       55.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       C.      Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and




                                                18
               Case 1:20-cv-03656 Document 1 Filed 05/11/20 Page 19 of 19



          E.     Granting such other and further equitable relief as this Court may deem just and

proper.



                                           JURY DEMAND

          Plaintiff demands a trial by jury.



Dated: May 11, 2020                                WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   270 Madison Avenue
                                                   New York, NY 10016
                                                   Telephone: (212) 545-4600
                                                   Facsimile: (212) 686-0114
                                                   Email: melwani@whafh.com

                                                   Attorneys for Plaintiff




                                                  19
